         Case 1:18-cr-00488-LTS Document 108 Filed 07/09/21 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      July 9, 2021

VIA ECF
The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York                                            MEMO ENDORSED
500 Pearl Street
New York, New York 10007

   Re: United States v. Jesse Rodriguez, 18 Cr. 488

Dear Judge Swain:

        The Government writes regarding the parties’ upcoming status conference, currently
scheduled for July 23, 2021, to seek an adjournment and exclusion of time. The parties have
conferred regarding a potential resolution of this matter. On July 2, 2021, the defendant made a
submission to the Government in this regard which the Government is currently reviewing, but the
parties’ discussions are unlikely to conclude before July 23, 2021. Accordingly, the Government
respectfully requests that the Court calendar a status conference for a date 3-4 weeks after July 23,
2021, to provide the parties sufficient time to confer regarding a pre-trial disposition.

        The Government further requests that the Court exclude time up to the date of the next
status conference for the same reasons. Defense counsel has no objection to the adjournment and
exclusion of time.



                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: _________________________________
                                              Sarah Mortazavi
                                              Assistant United States Attorney


Cc: Clay Kaminsky, Esq, (via ECF)

The application is granted. The Status Conference is adjourned to Friday August 13, 2021, at noon. The
Court finds pursuant to 18 U.S.C. § 3161(H)(7)(A) that the ends of justice served by an exclusion of time
from today’s date through 8/13/21 outweigh the best interests of the public and the defendant in a speedy
trial for the reasons stated above. DE # 108 resolved.
SO ORDERED.
7/12/2021
/s/ Laura Taylor Swain, Chief USDJ
